DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated August 6th, 2021. 

2.	Claims 2,  4-9, 11-16 and 18-25 (Renumbered 1-21) are allowed.    
—o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 2, “wherein the dynamic code includes enabling code and available code, and wherein the available code includes multiple pieces of web code that are executable while the webpage is being loaded … accessing a factor, wherein the factor is accessed using the  enabling code, and wherein the factor corresponds to visible and non-visible information included in the webpage” which Examiner fully agrees, and believes that such limitations in the claims in the context of a user device loading a web or native application can access a factor, such as a user device-specific attribute or a piece of content of the webpage or native application being loaded, wherein factor can be applied to a rule that is evaluated (e.g., by the user device or a code server) to select one or more desired segments of code (e.g., JavaScript tags or native application code) to be executed by the user device from a pool of available code (e.g., pre- embedded code or dynamically injected code) renders the pending independent claims allowable. Claims 4-8, 11-15 and 18-25 are dependent upon claims 2, 9 and 16 according to their respective statutory classes. Since the independent claims 2, 9 and 16 are allowable, claims 4-8, 11-15 and 18-25 are also allowable at least by virtue of the dependency relationship. 

4.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.
CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        06/13/2022